DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 11/18/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 7, 9-18, 20-22, 24-28 are allowed. 
As in the previous office action, Shribman et al. (US 2016/0337426) discloses a method for performing a joint simulation for satisfying multiple different coexisting digital component transmission commitments, comprising:
accessing logged data for prior transmissions of digital components, wherein the logged data includes transmission scores for the transmissions of digital components (fig. 19, [0448], dated accesses of each content/ digital component, including cost 192k/ transmission score), distribution criteria that triggered the transmissions of the digital components (fig. 9, [0455], round trip time and bandwidth 192i, 192; and location 192c),
and delivery times of the transmissions of the digital components (fig. 19, 192a, date- time);
assigning different digital component transmissions included in the logged data to different ones of the multiple different transmission commitments (fig. 30, [0521], [0522], determining a source list for transmission of content based on a content request, each source provides “a quotation response typically comprises a price for the delivery of the 
for a particular digital component transmission in the logged data, assigning the particular digital component transmission to a given transmission commitment where distribution criteria of the given transmission commitment match distribution criteria that triggered the particular digital component transmission and a time period for completing the given transmission commitment matches the delivery time of the particular digital component transmission (fig. 14, [0410], allocate each of delivery sources, each associated with a cost per unit, and capable of delivering to each delivery time interval of multiple time intervals for content delivery, such as lowest cost source to interval Z or more, second lowest cost source to interval Y or more, etc.); and
for each digital component transmission commitment of the multiple different digital component transmission commitments, determining an expected cost that results in the digital component transmission commitment being allocated at least a specified minimum number of digital component transmissions over the time period for completing the digital component transmission commitment based on the digital component transmissions of the logged data that were assigned to the multiple different transmission commitments ([0411], estimate a cost for delivery from each source of at least one content delivery intervals).

By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIEU T HOANG/Primary Examiner, Art Unit 2452